Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 10 and 17 the Applicant argues that the 103 rejection was improper, and that the prior art references fail to disclose “the reflector disposed from the LED”, “the reflector disposed under the light guide from the LED” and “the reflector disposed at a lower surface of the light guide from the at least one of the light sources”. In support, the Applicant alleges that the Examiner relied on prior art You (US 2015/0029435) for the teaching, but prior art You only shows a reflector spaced apart from the light source in Figure 3, and that it does not extend to the space between the light source and the light guide.
The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the Final Rejection of 12/28/2020, prior art reference Song (US 2016/0231496 A1) was relied upon for the teaching of the reflector extending from the light guide to the light source (seen in Fig. 4A, reflective layer RL is disposed on the entire bottom chassis). Prior art You was relied upon for the teaching of the reflector being conformed to the shape of the light guide along the ramp.
Therefore, the Examiner maintains the 103 rejection of claims 1, 10, and 17.

/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875